IN THE SUPREME COURT OF THE STATE OF NEVADA


                      RONALD WALTER LAW, AN                                         No. 84059
                      INDIVIDUAL, IN PRO PER,
                                         Appellant,
                                    vs.
                                                                                      FILED
                      PROGRESSIVE DIRECT INSURANCE                                     JAN 1 8 2022
                      COMPANY,
                                                                                                  A. BROWN
                                         Res s ondent.                                           PREME COURT



                                              ORDER DISMISSING APPEAL

                                  This is a pro se appeal from a district court order granting a
                     motion to dismiss. Second Judicial District Court, Washoe County; Kathleen
                     M. Drakulich, Judge.
                                  Review of the notice of appeal, docketing statement, and other
                     documents before this court reveals a jurisdictional defect. The notice of appeal
                     was prematurely filed in the district court after the filing of a timely tolling
                     motion for reconsideration and before that tolling motion was resolved via a
                     written order entered in the district court. See NRAP 4(a)(4) (regarding tolling
                     motions); AA Primo Builders LLC v. Washington, 126 Nev. 578, 585, 245 P.3d
                     1190, 1195 (2010) (describing when a post-judgment motion carries tolling
                     effect). To date, it appears the tolling motion remains pending in the district
                     court. As this court lacks jurisdiction to consider a premature notice of appeal,
                     see NRAP 4(a)(6) (A premature notice of appeal does not divest the district
                     court of jurisdiction."), this court
                                  ORDERS this appeal DISMISSED.


                                                        \                  , J.

                                                Hardesty

                                                                       4
                                                                         4::
                                                                           1
                                                                           tIrmaromilM5:12MMI.Immr--


                           A/a-13C-t-°           , J.                                                  ,   J.
SUPREME COURT
     OF              Stiglich                                     Herndon
   NEVADA

to)   1947A atags.
                     cc:   Hon. Kathleen M. Drakulich, District Judge
                           Ronald Walter Law
                           Dennett Winspear, LLP
                           Washoe District Court Clerk




SUPREME Couar
        OF
     NEVADA


fOi 1947A    646Po


                                                       FL,